DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-11 are pending and under examination.

Priority
This application does not claim priority to or benefit of any prior-filed applications.

Information Disclosure Statement
No Information Disclosure Statement has been filed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Objections
Claim 8 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
The application is directed to applying, soaking parts of the body in, or otherwise using water which has purportedly absorbed an added level of an environmental force Applicants call “KELEA”, which is an abbreviation for “Kinetic Energy Limiting Electrostatic Attraction”.  This so-called “environmental force” maintains a purported “alternative cellular energy (ACE) pathway”.  See Specification at page 4.
In another application relating to the same claimed “Kinetic Energy Limiting Electrostatic Attraction” (KELEA), Applicant refers to this as a “life force energy” that can be “transferred to, or alternatively, withdrawn from, paper, as determined by an increase or a decrease, respectively, in the measured weight of a sheet of paper.”  See US 2020/0368546 A1 (Publication of U.S. Application No. 16/421,344) at Abstract.
Applicant appears to have changed the name of this “energy force” because in 2011, he referred to another form of universally available energy he called the “L-force”.  See US 2013/0168160 A1.  In that patent application, Applicant alleges materials can be made to defy known laws of physics and thermodynamics, specifically that materials lose weight that is not attributable to an actual loss of any material, i.e., that the material has reduced sensitivity to gravity because it acquired an energy property and therefore weighs less. 
In “Interactive electric fields attract KELEA (kinetic energy limiting electrostatic attraction) and can lead to the activation of water” (Int. J. Complement. Alt. Med. 2015;1(6):161‒165), Applicant (John Martin W) alleges that water in closed vials (screw type caps “capped tightly by hand”) decreased mass by applying an electric current, which is purported to be evidence of the “kinetic activation of water” by KELEA.  In other words, water activated by KELEA purportedly defies the laws of physics, i.e., the mass of water in a closed system (sealed vial) decreases.
The “KELEA” recited in the claims is contradicted by known science and inconsistent with the widely accepted explanations of energy in physics and biology, which specify that a “life force energy” does not exist.  Further, the assertion that the transfer of this alleged “energy” or “environmental force” can change the mass of an object such as water or paper, e.g., by making a material have reduced sensitivity to gravity, defies the known law of conservation of mass, which states that the mass of material in a closed system must remain constant. 
Since there is no known scientific evidence for the existence of an environmental force called “KELEA”, let alone an “alternative cellular energy (ACE) pathway”, and since this purported environmental/life force has not been proven to even exist and is totally inconsistent with known and accepted scientific principles, the current application, which requires using water that has absorbed an added level of this “environmental force” called KELEA, is inoperative and therefore necessarily also lacks utility.

Claims 1-11 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (law of nature/product of nature) without significantly more. 
Although 35 U.S.C. § 101 provides that “[w]hoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor ...,” the Supreme Court has determined that there are exceptions to what is patentable. Specifically, “laws of nature, natural phenomena, and abstract ideas” are not eligible subject matter. See Diamond v. Diehr, 450 U.S. 175, 185 (1981). To determine if claimed subject matter is statutorily eligible in light of these judicial exceptions the Supreme Court has articulated a two-step framework in Mayo Collaborative Services v. Prometheus Labs., Inc., 366 U.S. 66 (2012), and later cases. Specifically,
[f]irst, we determine whether the claims at issue are directed to one of those patent-ineligible concepts....If so, we then ask, “[w]hat else is there in the claims before us?”...To answer that question, we consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application.

Alice Corp. v. CLS Bank Int’l, 573 U.S. 216, 217 2014) (quoting Mayo, 566 U.S. at 78). Thus, the Examiner must determine whether the claims are directed to a judicially determined patent-ineligible concept and, if so, then ask if there is anything in the claim that transforms it into patent-eligible subject matter.
	On January 7, 2019 the USPTO published revised guidance on the application of § 101 (see 2019 Guidelines1). After determining that claimed subject matter falls within the four categories of patentable subject matter identified in 35 U.S.C. § 101, the 2019 Guidelines provide a “revised step 2A,” which corresponds to the first step of the Alice/Mayo test articulated above, to determine whether a claim is directed to a judicial exception (see 2019 Guidelines, 84 Fed. Reg. at 53-54). In a first prong of revised step 2A, the Examiner must determine whether the claim recites a judicial exception (see id. at 54). If a judicial exception is identified, the second prong requires a determination of whether the judicial exception is integrated into a practical application (see id.). If so, the inquiry ends and the claim is determined to be directed to eligible subject matter under the 2019 Guidelines (see id. at 54 (“When the exception is so integrated [into a practical application], then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis.”)). If not, the analysis continues to determine if the claim provides an inventive concept (see id. at 56).
	The USPTO subsequently updated the 2019 Guidelines (see October 2019 Update2). The October 2019 Update provides that when evaluating whether a claim recites a judicial exception at the first prong of step 2A, the claim is evaluated to determine whether it sets forth or describes a product of nature in accordance with the guidance in MPEP §§ 2016.04(b) and (c), including the markedly different characteristics analysis (see id. at 1).

ANALYSIS
(Step 1)
Applicant claims methods comprising active steps, i.e., processes, a statutory category of invention (see Claim 1 (“A method for treating…comprising…”)). Therefore, the Examiner proceeds to the next steps of the analysis.


(Step 2A, Prong 1)
The methods of Applicant’s claims comprise “repeated and prolonged application of”, “spending of several hours soaking parts of the body in”, or otherwise using water that “has absorbed an added level of the environmental force called KELEA”, which is an abbreviation for Kinetic Energy Limiting Electrostatic Attraction.
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim (see MPEP 2106.04(II) and the October 2019 Update).  The “KELEA” as well as the water of the instant claims are laws of nature and products of nature, respectively, as disclosed in the specification, in which Applicant purports the existence of an alleged “environmental force” called KELEA that is naturally absorbed by water. See Specification at page 4.  Indeed, Applicant alleges that a “natural source of KELEA activated water was identified as coming from a deep (>800 feet) well in a ranch in San Marcos, CA.” Accordingly, “KELEA” is set forth by Applicant as a purported law of nature, i.e., “environmental force”, and water that has “absorbed” this force is therefore a product of nature.  Thus, under Step 2A, Prong 1, the claims recite two different judicial exceptions – KELEA (law of nature) and water that has absorbed KELEA (product of nature).
	In sum, Applicant’s claimed invention recites nature-based products.  Because Applicant’s claimed invention recites nature-based product limitations, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception (see October 2019 Update 1).
	 Applying the markedly different characteristics analysis the Examiner finds that there is no indication on this record that the nature-based products according to Applicant’s claimed invention results in a transformation of the products or that the claimed mixtures have properties not possessed by the products in nature. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (explaining that the bacterial mixture of Funk Brothers3 “was not patent eligible because the patent holder did not alter the bacteria in any way.”); see also, In re Bhagat, 726 F. App’x 772, 779 (Fed. Cir. 2018) (non-precedential) (“Applicant has not shown that the claimed mixtures are a ‘transformation’ of the natural products, or that the claimed mixtures have properties not possessed by these products in nature.”). 
	The closest natural counterpart to the claimed water “which has absorbed an added level of the environmental force called KELEA” is the alleged naturally occurring water which has naturally absorbed the purported environmental force called KELEA. Thus, there appears to be no differences in structure, function, or other characteristics of the claimed water “which has absorbed an added level of the environmental force called KELEA” and naturally occurring water.
For the foregoing reasons, Applicant’s claimed water “which has absorbed an added level of the environmental force called KELEA” is not markedly different from naturally occurring water that has purportedly absorbed KELEA and, thus, Applicant’s claims recite a judicial exception, i.e., a product of nature.

(Step 2A, Prong 2)
Having determined that Applicant’s claims recite a judicial exception (a product of nature), the Guidance requires an evaluation as to whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See Guidance, 84 Fed. Reg. at 54-55.
Applicant’s claims recite the additional elements of “repeated and prolonged application of”, “spending of several hours soaking parts of the body in”, or otherwise using water that “has absorbed an added level of the environmental force called KELEA”. These additional elements fail to integrate the recited judicial exception into a practical application of the exception because they are recited at such a high level of generality they would preclude from the public any reasonable use of the purported existence of water “which has absorbed an added level of the environmental force called KELEA”.  
For the foregoing reasons, “repeated and prolonged application of”, “spending of several hours soaking parts of the body in”, or otherwise using water that “has absorbed an added level of the environmental force called KELEA” does NOT result in a practical application of the judicial exception. 

(Step 2B)
Having determined that Applicant’s claims: (1) recite a judicial exception and (2) do not integrate that exception into a practical application, the Guidance requires that the Examiner evaluate whether Applicant’s claims: (a) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 52-56.
For the reasons discussed above there is no evidence of record that the claimed water that “has absorbed an added level of the environmental force called KELEA” results in water that has different characteristics than that possessed by the products in nature.  In addition, as discussed above Applicant has failed to establish that the claimed water that “has absorbed an added level of the environmental force called KELEA” has a different structure or function than that possessed by the products in nature because Applicant has not a) actually made any water falling within the scope of the claims and b) tested such water in any in vitro or in vivo biological assay.  Indeed, the anecdotal reports present in the Specification are reports of people soaking in a pond alleged to contain water that has absorbed KELEA.
Thus, on this record, Applicant’s claimed methods are patent ineligible because they amount to no more than ambiguous “use” of a natural product, i.e., water than has absorbed a purported law of nature (KELEA) and would preclude from the public use merely swimming in water that has naturally absorbed the alleged “environmental force” KELEA.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are directed to applying, soaking parts of the body in, or otherwise using water which has purportedly absorbed an added level of an environmental force Applicants call “KELEA”, which is an abbreviation for “Kinetic Energy Limiting Electrostatic Attraction”, for treating vitiligo, psychiatric symptoms, or diseases caused by an autoimmune response.  This so-called “environmental force” is alleged to maintain a purported “alternative cellular energy (ACE) pathway”.  See Specification at page 4; Claims 1-11.
It is totally unclear what this purported “environmental force” is, i.e., what is actually being absorbed by water to actually make water having “KELEA”.  Applicants describe a source of KELEA activated water as coming from a deep well in a ranch in San Marcos, CA., which was used to create a pond purported to now contain KELEA activated water.  Of what this water is comprised that makes it “KELEA activated” is totally unclear.  In fact, other than Applicants declaring this pond to contain KELEA activated water, there is absolutely no evidence whatsoever that KELEA activated water exists.  A person of ordinary skill in the art would have no way of knowing whether any given water or water source “has absorbed an added level of the environmental force called KELEA” because this “Kinetic Energy Limiting Electrostatic Attraction” is an “environmental force” made up by Applicant in an attempt to define something purported to maintain an “alternative cellular energy (ACE) pathway”, which is a biological pathway also only stated to exist by Applicant.
Claim 2 recites the limitation “in which the KELEA activated water”.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 from which Claim 2 depends does not recite a “KELEA activated water”.
Claim 2 recites the limitations “the individual”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the KELEA activated water “is used in the setting of a natural earth pond containing the KELEA activated water” and in which “the individual can repeatedly soak the vitiligo affected area of skin with the water from the pond”.  Firstly, “is used in the setting of a natural earth pond” is unclear because it is unclear how it is used in this setting.  Secondly, it is unclear whether Claim 2 requires the individual actually repeatedly soak the vitiligo affected area of skin with the water from the pond.  That they can does not mean they are actually required to do so. It is also totally unclear what natural earth ponds, out of all such natural earth ponds that exist in the world, actually contain “KELEA activated water”.  A person of ordinary skill in the art would have no way of knowing or ascertaining whether, for example, swimming in any given natural earth pond in the world, is swimming in a natural earth pond that contains “KELEA activated water”.
Claim 3 recites a method for treating “the psychiatric symptoms”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 also recites “which are commonly present in patients with vitiligo”, which renders the claims unclear whether they require treating psychiatric symptoms in patients actually having vitiligo.
Claim 4 recites treating “diseases classified as being caused by an autoimmune response”, which renders the claims unclear which diseases are actually encompassed by the claims.  
Claim 4 recites the limitation “which can be placed onto the area of skin of the individual affected with the autoimmune disease”.  There is insufficient antecedent basis in the claim for “the area of skin” and “the individual affected with the autoimmune disease”.  Further, it is unclear whether the wearable punch is actually required to be placed onto the area of skin.  As above, that it “can be” does not mean it actually is.
Claims 6 and 9 recite the limitation “in which the water being used has a naturally high level of KELEA”, which renders the claim indefinite because “high level” is subjective, the metes and bounds of which are not defined in the Specification or Claims.  Further, it is totally unclear how one would even measure the “level” of KELEA in water as Applicants do not disclose or describe any means of doing so.  A person of ordinary skill in the art would therefore have no way of knowing whether any given sample or source of water “has a naturally high level of KELEA” or not.
Claims 7 and 10 recite the limitation “in which the level of KELEA in the water being used has been increased using one or more dipolar compounds”.  It is totally unclear how the one or more dipolar compounds are “used” to increase the level of KELEA in the water.  There is no disclosure in the Specification of any method or means by which one or more dipolar compounds are “used” to increase the level of KELEA in water or how one would even measure whether the level of KELEA in water has been increased by “using” one or more dipolar compounds.
Claims 8 and 11 recite the limitation “in which the level of KELEA in the water being used has been increased using one or more oscillating or fluctuating electrical devices”.  It is totally unclear how the one or more one or more oscillating or fluctuating electrical devices are “used” to increase the level of KELEA in the water.  There is no disclosure in the Specification of any method or means by which one or more oscillating or fluctuating electrical devices are “used” to increase the level of KELEA in water or how one would even measure whether the level of KELEA in water has been increased by “using” one or more one or more oscillating or fluctuating electrical devices.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are directed to applying, soaking parts of the body in, or otherwise using water which has “absorbed an added level of the environmental force KELEA”, which is an abbreviation for “Kinetic Energy Limiting Electrostatic Attraction”, for treating vitiligo, psychiatric symptoms, or diseases caused by an autoimmune response.  This so-called “environmental force” purportedly maintains a purported “alternative cellular energy (ACE) pathway”.  See Specification at page 4; Claims 1-11.
	The existence of an environmental force Applicants refer to as “KELEA”, which is an abbreviation for “Kinetic Energy Limiting Electrostatic Attraction”, has not been proven by any scientific means. Indeed, such a “force” appears to be invented by Applicant in an attempt to describe something purported to maintain an “alternative cellular energy (ACE) pathway”, which is a biological pathway not known to exist but purported to exist by Applicant.  
	As an “environmental force” called KELEA is not known to actually exist, let alone to actually maintain an “alternative cellular energy (ACE) pathway”, Applicants clearly could not have been in possession of water which has “absorbed an added level” of this purported  “environmental force”, let alone methods of treating subjects with such water. At best, Applicants describe a man-made pond on a ranch in San Marcos, CA. alleged to have healing powers. See pages 5-8 of the Specification.  There is, however, absolutely no factual evidence of the existence of “KELEA” or water that has “absorbed an added level” of KELEA in the disclosure.  
	Furthermore, such water and “environmental force” have not been described by Applicants in a manner such that a person of ordinary skill in the art could identity whether any given water or water source “has absorbed an added level of the environmental force KELEA”.  Indeed, all bodies of water could be construed to have absorbed some level of this alleged “environmental force”.  
	Accordingly, the disclose lacks adequate written description of the claimed invention because it merely describes esoteric, metaphysical concepts whose existence is, at best, purely theoretical, and in reality would defy established, proven laws of physics and thermodynamics.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).4

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims
The invention is drawn to methods of treatment that comprise applying, soaking parts of the body in, or otherwise using water which has absorbed an added level of an environmental force Applicants call “KELEA”, which is an abbreviation for “Kinetic Energy Limiting Electrostatic Attraction”, for treating vitiligo, psychiatric symptoms, or diseases caused by an autoimmune response.  This so-called “environmental force” is purported to maintain an “alternative cellular energy (ACE) pathway”.  See Specification at page 4; Claims 1-11.
The theoretical concepts of “KELEA” and the “alternative cellular energy (ACE) pathway” have been published by Applicant in numerous esoteric online journals, many of which cannot be accessed.    For example, Applicant published an article titled “KELEA activation of water and other fluids for health, agriculture and industry” online in the Journal of Water Resource and Protection (vol. 7, no. 16, pages 1331-1344) that can only be accessed from a predatory academic publisher (SCIRP) of open-access electronic journals, conference proceedings, and scientific anthologies that are considered to be of “questionable quality”.5  Numerous other publications by Applicant on these topics appear in self-published books/journals, e.g., Author House.
As best the Examiner has been able to determine, Applicant is the only person publishing work on this “environmental force” where he self-references to his own prior-published articles.  For example, Applicant published an article titled “The Alternative Cellular Energy (ACE) Pathway as a Primary Non-Immunological Defense Mechanism Against Infectious Diseases” in the online journal Immuno Virology (JOJ Immuno Virology, 2016, vol. 1, no. 3, pages 001-006), where 37 of the 50 cited references were Applicant’s own work.  
The Examiner has been unable to find any published, peer-reviewed journal article in any reputable scientific journal by other scientists confirming or replicating any of Applicant’s work. Clearly, the nature of the claimed invention is not based on accepted science, but rather on an unproven, theoretical “environmental force” purported to exist only by Applicant. 

The state and predictability of the art, and relative skill of those in the art
There cannot be said to be any state and predictability of the art because all of the art relating to the concepts of “KELEA” and the “alternative cellular energy (ACE) pathway” have been published by Applicant only in esoteric online journals, many of which are pay-to-publish journals.  Even here, everything about “KELEA” and the “alternative cellular energy (ACE) pathway” is purely theoretical and completely without any sound scientific or medical basis.  What Applicant describes is a theoretical “environmental force” that can purportedly “activate” water.  
Applicant describes in the online journal Immuno Virology (JOJ Immuno Virology, 2016, vol. 1, no. 3, pages 001-006) that since the brain may potentially function as an “antenna” for KELEA, it is possible that evoked optimism may be acting in concert with  a particular therapeutic intervention to increase the body’s overall absorption of KELEA.  Indeed, Applicant believes that effective remedies previously identified as homeopathy are likely to more simply comprise KELEA activated water.  See page 0003, right column, first full paragraph.  In effect, Applicant is describing and claiming an unknown “environmental force” that purportedly “activates” water and acts as a panacea. 
There is not a single example of KELEA activated water having therapeutic efficacy in the treatment of any human disease or disorder in any placebo-controlled clinical trial. Indeed, there could not be because there is no factual evidence in the art that ‘KELEA” exists, let alone that it can be absorbed by and “activate” water.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, a person of ordinary skill in the art would have no knowledge of what constitutes the claimed “environmental force called KELEA” and therefore would have no knowledge whether any given water sample or water source “has absorbed an added level” of KELEA.  For example, Applicant describes in the online journal Immuno Virology (JOJ Immuno Virology, 2016, vol. 1, no. 3, pages 001-006) that water from certain worldwide locations is naturally “more active than regular water”, presumably from “being within an environment with increased KELEA.”  See page 002, right column.  Where these locations are, what constitutes “increased KELEA”, and what constitutes “more active” water are not disclosed or described in the prior art or Applicants’ disclosure.  
Applicant also describes in the online journal Immuno Virology (JOJ Immuno Virology, 2016, vol. 1, no. 3, pages 001-006) that the fluctuating electrical activities of the brain and possibly muscles, including the heart, may provide a more basic, natural means for the body to attract KELEA because of an alleged supporting observation of the activation of water placed within a room of individuals practicing laughing yoga and the author [Applicant] also knowing an individual “who is able to activate water, while in a particular state of mind.”  See page 003, left column.
One is left to wonder if a) the fluctuating electrical activities of the brain and possibly muscles, including the heart, provide a more basic, natural means for the body to attract KELEA and b) the body is made up of about 60% water, why the claimed diseases/disorders even exist in humans.  Accordingly to the art published by Applicant, the human body can naturally attract “KELEA” which should then presumably “activate” the water in the body and therefore naturally cure vitiligo, psychiatric symptoms, and diseases caused by an autoimmune response.  Clearly such is not the case.

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for determining whether any given water or water source “has absorbed an added level of the environmental force called KELEA” as required by the instant claims.  
	The specification provides no direction or guidance for measuring “KELEA” and does not even describe what “KELEA” is, other than that it is a purported “environmental force”.
	Other than anecdotal reports of two women soaking in a specific man-made pond in San Marcos, CA. whose vitiligo was allegedly treated, there are no working examples.  Indeed, other than this specific man-made pond in San Marcos, CA. which is alleged to be a natural source of “KELEA activated water”, Applicants do not disclose or describe how to make water that “has absorbed an added level of the environmental force called KELEA” as required to be used in the claimed invention.  
	Applicants did not take samples from this alleged natural source of “KELEA activated water” and determine what, specifically, is in the water than makes it “KELEA activated water”. A person of ordinary skill in the art could not practice the claimed invention because what is required to practice the claimed invention, i.e., water that has absorbed an added level of the environmental force called KELEA, is not disclosed or described by Applicants in any meaningful way.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that applying, soaking in, or wearing a poach containing water “which has absorbed an added level of an environmental force called KELEA” would be effective in the treatment of vitiligo, psychiatric symptoms, and/or diseases caused by an autoimmune response as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
The disclosure is a quintessential example of “vague intimations of general ideas that may or may not be workable”, describing a purported “alternative cellular energy (ACE) pathway” that can be maintained by a purported “environmental force” called “Kinetic Energy Limiting Electrostatic Attraction” (KELEA).  These are esoteric, metaphysical concepts theorized by Applicant and not based on any known scientific principles.  One struggles to ascertain exactly what Applicants are even attempting to disclose and claim.  
It would take undue experimentation to practice the claimed invention because a person of ordinary skill in the art would not even know what “KELEA” is or how to measure it, let alone whether water has absorbed “an added level” of it, let alone whether that water has any biological or therapeutic activity.  A person of ordinary skill in the art of basic, fundamental chemistry, physics, and medicine would consider Applicants’ claims, quite simply, not unbelievable.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

	Given the degree and number of issues under 35 U.S.C. 101 and 35 U.S.C. 112, 1st and 2nd Paragraphs set forth above, the Office cannot reasonably apply prior art against the claims until a complete/definite set of claims are provided for examination.  There is simply no way for the Examiner to properly search these claims directed to water that has absorbed an undefined, unknown, and unproven “environmental” or “life” force. However, Applicants are advised that the claims could be construed to read upon a person having vitiligo, a psychiatric symptom, or an autoimmune disease simply swimming in a pool or lake or soaking in one of thousands of naturally occurring hot springs, all which could be construed to have absorbed some “added level” of the completely made up “environmental force” called KELEA, which Applicants are clearly not entitled to patent.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019).
        2 October 2019 Update: Subject Matter Eligibility, available at https://www.uspto.gov/PatentEligibility.
        3 See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948).
        4 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        5 https://en.wikipedia.org/wiki/Scientific_Research_Publishing#:~:text=Scientific%20Research%20Publishing%20(SCIRP)%20is,to%20be%20of%20questionable%20quality.